Exhibit 10.2

AMENDMENT NO. 1 TO CUSTODIAN AGREEMENT

This Amendment No. 1 to the Custodian Agreement dated as of July 30, 2012, is
entered into among UNITED STATES 12 MONTH NATURAL GAS FUND, LP, a limited
partnership organized under the laws of the State of Delaware (the “Fund”),
UNITED STATES COMMODITY FUNDS LLC, a Delaware limited liability company and
General Partner of the Fund (the “General Partner”), and BROWN BROTHERS
HARRIMAN & CO., a limited partnership formed under the laws of the State of New
York (“BBH & Co.” or the “Custodian”),

WITNESSETH:

WHEREAS, the Fund, General Partner and BBH & Co. entered into a Custodian
Agreement dated as of November 3, 2009 (the “Agreement”); and

WHEREAS, the Fund, General Partner and BBH & Co. wish to amend the Custodian
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Fund, General Partner and BBH & Co. hereby agree as follows:

 

  1.

Compensation. Item 14 of the Agreement “Compensation” is deleted in its entirety
and replaced with the following:

Compensation. The General Partner agrees to pay the Custodian (a) a fee in an
amount set forth in the fee letter among the Fund, the General Partner and the
Custodian in effect on the date hereof or as amended from time to time, and
(b) all reasonable out-of-pocket expenses incurred by the Custodian, including
the fees and expenses of all Subcustodians, and payable from time to time. The
fees paid by the General Partner to the Custodian will be paid from the General
Partner’s assets. Amounts payable by the General Partner under and pursuant to
this Section 14 shall be payable by wire transfer to the Custodian at BBH & Co.
in New York, New York.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment No. 1
to be duly executed as of the date first above written.

UNITED STATES 12 MONTH NATURAL GAS FUND, LP

By: United States Commodity Funds LLC,

        as General Partner

/s/ Howard Mah

Name: Howard Mah

Title: Management Director

UNITED STATES COMMODITY FUNDS LLC

/s/ Howard Mah

Name: Howard Mah

Title: Management Director

BROWN BROTHERS HARRIMAN & CO.

/s/ James R. Kent

Name: James R. Kent

Title: Managing Director